DISMISS and Opinion Filed October 29, 2019




                                           S   In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                        No. 05-19-00770-CV

                           IN THE INTEREST OF E.A.H., A CHILD

                        On Appeal from the 429th Judicial District Court
                                     Collin County, Texas
                            Trial Court Cause No. 429-52060-2015

                              MEMORANDUM OPINION
                  Before Chief Justice Burns, Justice Molberg, and Justice Nowell
                                  Opinion by Chief Justice Burns
         Appellants’ brief is overdue. On September 25, 2019, we directed appellants to file their

brief by October 7, 2019. We cautioned appellants that failure to file a brief by that date would

result in the dismissal of this appeal without further notice. To date, appellants have not filed their

brief.

         Accordingly, we dismiss this appeal. TEX. R. APP. P. 38.8(a)(1); 42.3(b), (c).




                                                    /Robert D. Burns, III/
                                                    ROBERT D. BURNS, III
                                                    CHIEF JUSTICE


190770F.P05
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

 IN THE INTEREST OF E.A.H., A CHILD                On Appeal from the 429th Judicial District
                                                   Court, Collin County, Texas
 No. 05-19-00770-CV                                Trial Court Cause No. 429-52060-2015.
                                                   Opinion delivered by Chief Justice Burns,
                                                   Justices Molberg and Nowell participating.

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

       It is ORDERED that appellee Louanna Fowler recover her costs of this appeal from
appellants Timothy and Teresa Head.


Judgment entered October 29, 2019




                                             –2–